Citation Nr: 0828159	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-25 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1983 to December 1988.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision by the Department of Veterans Affairs (VA), 
regional office (RO) in Chicago, Illinois.  The case is 
currently under the jurisdiction of the Indianapolis RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she has PTSD as a result of rapes 
by fellow service members during service.  VA psychiatric 
examinations, including the most recent in January 2004, have 
diagnosed bipolar disorder, however subsequent to that 
examination the veteran began receiving treatment in a VA 
PTSD clinic, and the record now contains diagnoses of PTSD.  
The RO has continued to deny service connection for PTSD 
based on a finding that there was no credible supporting 
evidence of the claimed stressor events in service to support 
a current diagnosis of PTSD.

It appears that the veteran may not be aware of the types of 
evidence that she could provide in order to support her 
report of personal assaults in service.  A letter to the 
veteran in February 2008 provided her with the specific 
notification to a veteran alleging an undocumented personal 
assault in service concerning the types of evidence other 
than service records which could be submitted to corroborate 
such assault.  However, a March 2008 rating decision proposed 
to find the veteran mentally incompetent to manage her own 
affairs, and subsequent information from the veteran's 
representative confirms that since the case was transferred 
to the Board, such a finding of incompetence has been made 
and a fiduciary is to be named to manage the veteran's 
affairs.  Under these circumstances, the Board believes that 
the veteran's fiduciary should be notified that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor, and the fiduciary should be allowed 
the opportunity to consult with the veteran in an attempt to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  See 38 C.F.R. § 3.304(f)(3) 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a letter to the 
veteran's fiduciary providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 (b).  In particular, the 
letter should advise the fiduciary of the 
provisions of 38 C.F.R. § 3.304(f)(3) 
concerning the evidence that may be 
submitted to establish the occurrence of 
the alleged personal assaults, request the 
fiduciary to assist the veteran in 
submitting any pertinent evidence in her 
possession, and request the fiduciary to 
assist her to either submit alternative 
evidence of the personal assaults or 
provide the identifying information and 
any necessary authorization to enable the 
RO to obtain the evidence on her behalf.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the veteran 
or her fiduciary.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran or her fiduciary, it should 
so advise the fiduciary and ask the 
fiduciary to assist the veteran in 
providing a copy of the outstanding 
evidence.  The RO should also arrange for 
any further development it determines to 
be warranted, to include verifying that 
the alleged stressor event occurred and 
ordering any examinations deemed 
necessary.  
3.  The RO should then readjudicate the 
claim of service connection for PTSD.  In 
reaching this determination, the RO should 
address any credibility questions raised 
by the record.  These determinations must 
be stated in writing for the record.  If 
the claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
veteran, her fiduciary, and her 
representative an opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

